EXHIBIT 10.44

 

Employment offer letter

 

September 19, 2019

 

Stephen MacDonald

[ADDRESS]

 

 

 

Dear Stephen:

 

On behalf of Eloxx Pharmaceuticals, I am pleased to offer you the position of
Executive Director, Accounting and Corporate Controller reporting to Greg
Weaver, Chief Financial Officer. Your start date will be October 21, 2019.

 

The terms of the offer are as follows:

 

Base Salary:  Your starting salary will be $255,000 per year, paid semi-monthly
$10,625.00 less all applicable deductions required by law consistent with the
Company’s current payroll practice.  Your salary is subject to periodic review
and adjustment in accordance with the Company’s policies in effect.

 

Bonus:  Effective January 1, 2020, you will be eligible to participate in
Eloxx’s Bonus Plan, which provides you a target bonus of 28% of your base salary
per financial year.  Actual bonus payout will be based on company and individual
performance, and actual salary paid during the year based on the discretion of
the CEO.

 

Equity/Stock Option Program:   You will be eligible to participate in the Eloxx
Equity/Stock Option Program. Your stock options grant of 15,000 options will be
confirmed and priced in accordance with the 2018 Eloxx Equity Incentive Plan.

 

Sign-On Bonus:   A sign-on bonus of $15,000 less applicable deductions, will be
paid within 30 days of your start date.  However, if your employment with the
Company is terminated for any reason within one year of your hire date, then you
will be obligated to repay this sign-on bonus.

 

Vacation:  You will be eligible for 3 weeks of vacation.  In addition, the
company provides a holiday schedule of 12 days per year.  Vacation and holiday’s
will be pro-rated for the 2019 fiscal year.

 

Benefit Programs and Coverage:  At employment, you will be eligible to
participate in the company’s medical, dental, 401(k), vision, life insurance,
and disability insurance under Eloxx’s benefits program.

 

Employment Eligibility (I-9) Documentation:  The Immigration Reform and Control
Act of 1986 requires employers to verify the employment eligibility and identity
of all new hires.  In order to facilitate the process, please review the
attached I-9 Draft along with the list of acceptable documents and bring the
documents with you on your first day of work.  An original I-9 form will be
provided for your completion on your first day of employment. Please do not
provide the completed I-9 in advance of your first day, as we need to verify
such documents.

--------------------------------------------------------------------------------

 

Employment at-will:  In accordance with state law, your employment is "at-will,"
which means that there is no promise of any particular duration of your
employment, and either party can terminate the employment relationship at any
time, with or without cause, with or without notice, and with or without prior
counseling or discipline, subject to the other terms and conditions of this
offer letter.


Background Search:  This offer of employment is contingent on the results of a
background check (to verify education, job experience, credentials, criminal
records history, and FDA debarment status).

 

Acceptance:  To formally accept this offer, please sign this letter in the space
indicated, keep a copy for your records and return this to Rose Villandry.  Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer letter.

 

Please feel free to contact me at [PHONE NUMBER] if you have any questions
regarding this offer or any other aspects of your pending employment with
Eloxx.  Steve, we look forward to having you join us.

 

Sincerely,

 

/s/ Rose Villandry

Rose Villandry

Vice President, Human Resources

 

 

 

 

 

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein:

 

 

___/s/ Stephen G. MacDonald_________                                    ___Sept.
24, 2019______

Stephen MacDonald Date signed